Title: [From Thomas Jefferson to Thomas Sim Lee, 3 November 1780]
From: Jefferson, Thomas
To: Lee, Thomas Sim


[Richmond, 3 Nov. 1780. A letter from the Maryland Council to Col. Moses Rawlings dated 10 Nov. states: “we have received one from Governor Jefferson, of the 3d informing us that he had given Directions for the March of the Convention Troops, in two Divisions, the first to consist of the British, amounting to about 804 Rank and File, the  second consists wholly of Germans, in Number, the Governor Supposes, about 1503 including Officers. The first Division must have been some Time in its March and of Course may shortly be expected at Fort Frederick, the second certainly will not follow immediately and probably may remain at their present Barracks a considerable Length of Time; As the Motives for removing the former do not, at present, operate so powerfully for removing the Latter” (Md. Archives, xliii, 357). TJ’s letter not found.]
